Citation Nr: 1229109	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  05-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for the service-connected gastritis with gastroesophageal reflux disease (GERD) and distal esophagitis, status post subtotal gastrectomy with pernicious anemia.

2.  Entitlement to an effective date earlier than October 19, 2000, for grant of service-connected disability benefits. 


REPRESENTATION

Appellant represented by:	Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 1978 and from July 1996 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for gastritis, status post subtotal gastrectomy, and assigned an initial rating of 20 percent effective from October 19, 2000.  During the course of the appeal the RO recharacterized the disability as shown on the title page.    

The June 2004 rating decision on appeal also granted service connection for anxiety disorder with depression, entitlement to individual unemployability and basic entitlement to Dependents' Educational Assistance (DEA), all effective from October 19, 2000. 

During the course of the appeal the Veteran moved to The Netherlands and custody of the file was accordingly transferred to the Foreign Cases unit at the RO in Pittsburgh, Pennsylvania, which is currently VA's Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 19, 2000, the Veteran's gastritis disability has been manifested by moderate, but not severe, postgastrectomy syndrome.

2.  The Veteran's original claim for service connection was received on October 19, 2000, more than one year after separation from service; there was no informal claim or unresolved formal claim received prior to that date.



CONCLUSIONS OF LAW

1.  The criteria for initial rating of 40 percent, but not more, for gastritis disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Codes 7308, 7346 (2011)

2.  The criteria for entitlement to an effective date earlier than October 19, 2000, for grant of service connection for disability benefits are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the duty to notify, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Accordingly, the duty to notify has been satisfied.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded appropriate VA examinations.  He has also been advised of his entitlement to a hearing before the RO's Decision Review Officer or before the Board, but he has not requested a hearing.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Evaluation of Service-Connected Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Diseases of the Digestive System are rated under 38 C.F.R. § 4.114.

Postgastrectomy syndromes are specifically rated under Diagnostic Code (DC) 7308, according to the following criteria.  A rating of 20 percent is assigned for mild symptoms, defined as infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.  A rating of 40 percent is assigned for moderate symptoms, defined as episodes of epigastric distress less frequent than "severe" and with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A rating of 60 percent is assigned with severe symptoms, defined as associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.

During the course of the appeal the disability was recharacterized as gastritis with gastroesophageal reflux disease (GERD) and distal esophagitis status post subtotal gastrectomy with pernicious anemia.  Accordingly, the rating criteria for GERD and anemia are also applicable if more advantageous to the Veteran.
    
GERD is rated under the criteria of 38 C.F.R. § 4.114, DC 7346 (hiatal hernia).  The criteria for a rating higher than the currently-assigned 20 percent are as follows.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm and shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  

Anemia is rated under the criteria of 38 C.F.R. § 4.117, DC 7700.  The criteria for a rating higher than the currently-assigned 20 percent are as follows.  A rating of 30 percent is assigned with hemoglobin 8gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness or shortness of breath.  A rating of 70 percent is assigned with hemoglobin 7gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A rating of 100 percent is assigned with hemoglobin 5gm/100 ml or less, with findings such as high-output congestive heart failure or dyspnea at rest.   

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

As noted, service connection has been effective since October 2000.  The Board has considered evidence of severity since that date.  Fenderson, 12 Vet. App. 119.

Treatment records from Brookneal Medical Center in September 2000 show hemoglobin of 13.9, noted as "very slight" anemia.

An October 2000 treatment note by Dr. Sharon Reilly states the Veteran presented complaining of bloody stools for the past week; he denied abdominal pain, nausea or vomiting.  The Veteran's abdomen was normal on examination but his stool was guiac positive.  Dr. Reilly referred the Veteran to the VA hospital for treatment, noting he would present through the emergency room since he had not been treated by VA in the past. 

Thereafter, the Veteran presented to the emergency room at Lynchburg General Hospital in November 2000 complaining of mild abdominal pain and cramping for the past two months with black and bloody stools.  The abdomen was normal on examination but his stool was heme positive.  Laboratory values showed hemoglobin of 13.7.  The clinical impression was acute abdominal pain and lower GI bleeding (vomiting, gastroenteritis/gastritis and peptic ulcer disease were ruled out).  

A history and physical (H&P) examination by Gastroenterology Associates of Central Virginia in November 2000 noted that since separation from service the Veteran had been seen several times at Brookneal Medical Center for mild abdominal pain and burning.  Two months previously the Veteran had positive stool guiac and the Veteran now reported daily bloody stools and stool guiac was again positive.  The Veteran was noted to weigh 178 pounds.  The Veteran reported that he generally felt well, ran with regularity and had slightly gained weight.  The clinical assessment was regular recent rectal bleeding suggestive of a colon lesion; status post gastrectomy which seemed minimally symptomatic although perhaps productive of some abdominal burning; history of anemia that was not a current problem (normal hematocrit); and, past history of significant alcohol consumption, automobile trauma (driving while intoxicated), "etc."

The Veteran underwent an initial VA compensation and pension (C&P) examination in December 2000 in which he reported history of stomach problems since age 14 and treatment in service (1996) for gastrointestinal bleed with gastric ulcer; he stated he had felt somewhat better since then.  Physical examination showed normal conjunctiva and normal bowel sounds, although the Veteran was tender to palpation near the umbilicus.  The Veteran's weight was not noted.  Stool guiac was negative; laboratory values showed B12 normal, hematocrit 36.2 and hemoglobin 12.2.  The examiner noted that an upper gastrointestinal (GI) diagnostic in January 2001 had shown status post subtotal gastrectomy with some prominence of the gastric folds in the remaining stomach pouch with patent anastomosis but without evidence of obstruction or marginal ulcer.  The examiner diagnosed status post ulcer but no current ulcer found in the upper GI.  The examiner also diagnosed status post subtotal gastrectomy with recurrent abdominal pain and anemia.

The Veteran submitted a letter to the RO in June 2001 complaining of agonizing stomach pain and fatigue/tiredness due to iron deficiency.

The Veteran had another VA examination in October 2001, in which the examiner noted that the previous examination in December 2000 had shown "pretty negative" results.  The Veteran now complained of flare-ups of GI bleeding and stomach pain in January, February and September 2001.  The Veteran stated he had been vomiting blood for the past three months; he was being seen extensively by a local physician but could not remember the specifics.  The Veteran stated he would send private treatment records directly to the RO.  The Veteran was noted to weigh 172 pounds; he showed no physical signs of anemia.  The abdomen was tender to palpation near the umbilicus but bowel sounds were normal and there were no bruits.  Laboratory results showed hematocrit of 39.2 and hemoglobin of 13.0; stool guiac was negative.  The examiner diagnosed status post gastrectomy with recurrent abdominal pain and mild anemia, noting that the Veteran's anemia had improved slightly since the previous examination.

The Veteran presented to Dr. Reilly in January 2001 requesting her help in documenting anxiety for his claim for VA benefits.  Dr. Reilly noted the Veteran was unable to report anxiety symptoms without referring to a preprinted list of anxiety-related symptoms, and stated that the Veteran's demeanor did not indicate anxiety.  In regard to stomach symptoms, the Veteran reported stomach cramps when going to work.  He also endorsed headaches, nausea, occasional tachycardia and frequent diarrhea.  Dr. Reilly noted the Veteran had previously presented in October 2000 for bloody stool and that the Veteran had not gone to the VA hospital as intended, but instead had gone to Lynchburg.  Lynchburg had subsequently referred the Veteran for colonoscopy, but the Veteran had not completed the procedure because the bleeding reportedly stopped.  Objective examination showed the Veteran's weight to be down 6 pounds over the last 15 months.  The abdomen was normal on examination and bowel sounds were normal.  Dr. Reilly's clinical assessment was history of peptic ulcer disease with resultant chronic anemia.

In December 2002 the Veteran submitted an internet article describing the common etiology and symptomology associated with gastritis, and in January 2003 he submitted an internet article describing the etiology and symptomology associated with anemia.

A VA psychiatric H&P examination in March 2003 shows the Veteran's weight as 166 pounds and current hemoglobin as 11.9.  Physical examination was not performed.  The examiner noted the Veteran to have narcissistic personality traits.
  
A Social Security Administration (SSA) determination dated in May 2003 granted SSA disability benefits effective from October 2002.  The decision noted the Veteran had asserted unemployability due to psychiatric disorders as well as to gastrointestinal disorder, but the SSA disability grant was predicated on psychiatric symptoms only, i.e., affective or mood disorder  (primary diagnosis) and anxiety-related disorder (secondary diagnosis).

The Veteran testified before the RO's Decision Review Officer (DRO) in June 2003 in support of his claim for service connection for peptic ulcer disease.  He stated he currently had bleeding in the GI tract, although the source had not been identified.  He also reported continued anemia with weakness, bloody stools and burning sensation in the stomach.  

A VA psychiatric primary care clinic (PPCC) note in May 2003 shows the Veteran presented complaining of bleeding from the rectum and stool for one month; he also complained of itching and burning inside the rectum.  He denied reflux, abdominal pain, nausea, vomiting or constipation.  The Veteran's weight was 170 pounds, up four pounds since the previous March.  The Veteran was described as well-developed and well-nourished.  Gastrointestinal examination was grossly normal.  The clinical impression was history of peptic ulcer disease (PUD) controlled by medication, anemia and rule out ulcerative colitis.

A subsequent VA PPCC note dated in June 2003 shows the Veteran presented complaining of cramps and bloody diarrhea, although he denied headaches, reflux or constipation.  The Veteran's weight was 166 pounds, down 4 pounds since the previous month.  Examination showed the abdomen to be normal (bowel sounds in all four quadrants and abdomen soft and non-tender).  The assessment was history of PUD, iron deficiency, B12 deficiency and rule out ulcerative colitis (refer for colonoscopy).
 
The Veteran submitted letters to the RO asserting that his disability was life-threatening (July 2003) and that he bled from the rectum every day and was nearly on his deathbed (August 2003).  

A VA PPCC note in March 2004 states the Veteran complained of continued abdominal pain and cramping after eating, although he admitted he did not watch his diet or avoid trigger foods.  The Veteran was noted to have missed his scheduled colonoscopy.  The Veteran's current weight was 170 pounds, up 4 pounds from the previous weight, and the Veteran was noted to be in no apparent distress.  The abdomen was unremarkable on examination.  The clinical assessment was history of PUD controlled with medication, iron deficiency anemia, B12 deficiency and ulcerative colitis.
 
In May 2004 the Veteran submitted a letter stating his health had seriously deteriorated due to malnutrition and stomach problems. 

The Veteran had a VA examination in April 2004 in which he complained of chronic nausea, although he denied vomiting, hematemesis or melena.  He also complained of diarrhea and constipation as well as stomach pain and cramping, and reported fluctuation of his weight.  Objective examination showed the Veteran's current weight to be 168 pounds.  There were no signs of anemia.  The abdomen was unremarkable on examination (not tender to palpation, bowel sounds in all quadrants and no distention or organomegaly).  The examiner diagnosed chronic gastritis.

The Veteran returned to the VA PPCC for follow-up in February 2005, having missed several appointments since his last visit in March 2004.  The Veteran endorsed diarrhea, abdominal cramping, nausea and vomiting and melena, but objective examination showed the Veteran to be in no apparent distress and examination of the abdomen was unremarkable.  The Veteran's weight was 166 pounds, down 4 pounds since March 2004.  The clinical impression was unchanged.

The Veteran submitted a substantive appeal in May 2005 asserting entitlement to higher evaluation per DC 7308 due to reported hypoglycemic reaction after eating and weight loss.  He also cited general chronic diarrhea, with loss/inability to gain weight, episodes of bleeding, abdominal distress and pain, anemia and disturbances in nutrition.

A VA PPCC noted dated in October 2005 shows the Veteran complained of active ulcerative colitis, heartburn and increased bloody diarrhea; he denied abdominal pain, reflux or constipation.  His weight was 161 pounds, down 5 pounds since February.  The Veteran appeared to be in no apparent distress and examination of the abdomen was unremarkable.  The clinical impression was unchanged (history of PUD on medication, iron deficiency anemia, B 12 deficiency and ulcerative colitis with consultation for colonoscopy).

Thereafter, the Veteran had a VA gastroenterology consult in October 2005 in which he reported a two-year history of occasional bloody stool and intermittent ("off and on") diarrhea.  He reported 2-3-4 loose bowel movements per day with blood, urgency and tenesmus, with occasional cramps and decreased appetite.  He also reported severe heartburn.  Physical examination was grossly normal, and colonoscopy/EGD was scheduled,

The Veteran received inpatient VA treatment for substance (alcohol) abuse in November-December 2005.  His weight at the time of admission was 168 pounds.  Although he complained on admission of current pain and bloody diarrhea associated with ulcerative colitis, there is no record in the treatment notes of any bloody diarrhea during his inpatient treatment.

A VA H&P examination in December 2005 found the Veteran's weight to be 171 pounds; the abdomen was unremarkable on examination.  The Veteran reported limitation in motion of the shoulders, which he attributed to "migration" of his ulcerative colitis.

The Veteran had upper endoscopy and lower endoscopy (colonoscopy) by VA in December 2005.  During preparation the Veteran endorsed history of nausea but denied vomiting, constipation, diarrhea or other digestive irregularities.  The impression after colonoscopy was terminal ileum with nodular hyperplasia with ulcer noted, colon and rectum with no evidence of ulcerative colitis (possibly healed with medication) and internal hemorrhoids.  The impression after upper endoscopy was distal esophagitis and status post Billroth II surgery with patent anastomosis.

The Veteran was treated at Landstuhl Regional Medical Center in August 2006 for depressive symptoms; his weight was noted to be 170 pounds and he was noted during treatment to have "mild anemia" (hemoglobin 12.7).  

Follow-up by the same provider in November 2006 showed weight of 169 pounds.  The Veteran endorsed frequent heartburn but denied abdominal pain.  He endorsed hematochezia consistent with ulcerative colitis, flaring a few times a year with diarrhea.  On examination the abdomen was grossly normal.  Hemoglobin continued to be 12.6.  The clinical impression was ulcerative colitis  

The Veteran had emergency treatment at Atrium Medical Center in September 2007, for reported severe abdominal pain and vomiting after eating spicy food.  The Veteran was admitted to the gastrointestinal department for suspected duodenal gastritis and ulcer.  The final discharge impression was gastritis with no indication of high tract digestive hemorrhaging.  Of note, endoscopy showed an impression of normal Billroth-II stomach with mild gastritis. 

Following the September 2007 treatment cited above the Veteran presented to Landstuhl RMC in October 2007 complaining of severe abdominal pain for several weeks.  The Veteran's weight was recorded as 154 pounds.  The clinical impression was gastritis.

The Veteran had a VA-contracted examination in August 2008 in which he reported occasional stomach pain and regurgitation after eating.  The examiner noted history of alcohol abuse, depression, skin rash, ulcerative colitis and subtotal gastrectomy with pernicious anemia.  During examination the Veteran complained of current epigastric pain.  Laboratory analysis showed minimal anemia; liver function was disturbed by alcohol use.  Sigmoidoscopy showed no abnormalities; gastroscopy showed Billroth-II gastrectomy with gall in the stomach and reflux esophagitis.  The examiner's impression was pernicious anemia due to the Billroth-II gastrectomy (noted to be a common problem after gastrectomy), no current chololithiasis or hiatal hernia, and esophagitis controlled by medication.

On review of the evidence above, the Board finds the Veteran's symptoms most closely approximate "moderate" postgastrectomy syndrome as described in DC 7308.  Clinical records document recurring episodes of epigastric distress requiring medical treatment, and the Veteran also had gradual weight loss during the period on appeal (down from 172 pounds in October 2001 to 154 pounds in October 2007) that is likely due to malabsorption (see Landstuhl treatment note in January 2007 citing "malabsorption syndrome with B12 deficiency").  Accordingly, a rating of 40 percent is warranted under DC 7308.

However, a higher rating of 60 percent is not warranted under DC 7308.  A 60 percent rating under that DC is awarded for "severe" symptoms, defined as associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.  In this case the evidence shows subjective complaints of occasional nausea and diarrhea, and objective findings of weight loss and anemia.  However, weight loss has been gradual and has not been accompanied by malnutrition; in medical examinations the Veteran has consistently been characterized as "well nourished" and the file is completely silent in regard to any indication of malnutrition.  Also, while anemia is shown, it has consistently been mild/minimal.  Accordingly, his symptoms do not approximate "severe" postgastrectomy syndrome.

The Board has considered whether a rating higher than 40 percent is warranted under any other applicable diagnostic code.  A rating of 60 percent may be awarded under the criteria of DC 7346 (GERD/hiatal hernia) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  In this case, the Veteran has complained subjectively of pain and vomiting, and early clinical notes showed bloody stool (melena).  However, the Veteran's anemia has consistently been mild rather than moderate, and the Board cannot find other symptom combinations productive of "severe impairment of health."  Similarly, a rating of 70 percent may be awarded under DC 7700 for anemia with hemoglobin 7gm/100 ml or less and findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope, but there is no evidence whatsoever of anemia of such severity.

The Board has reviewed the internet articles submitted by the Veteran that discuss the symptoms associated with gastritis and anemia.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion; see Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case the Veteran has presented no medical evidence showing that the internet articles submitted by the Veteran are applicable to the Veteran's specific situation.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

In his correspondence, the Veteran has asserted severe impairment of health due to his gastric problems; for example, in a recent letter dated in March 2008, he reported "constantly suffering from nausea, vomiting, sweating, circulatory disturbance, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia" (thus parroting, word-for-word, the schedular criteria for a 60 percent rating under DC 7308).

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, for the reasons below, the Board finds the Veteran's subjective account of his symptoms is not credible.  

The Veteran has presented numerous accounts of his belief he has life threatening symptoms due to his gastric disability, but these accounts are contradicted by medical examinations that consistently show the Veteran to be well-developed, well-nourished and in no evident distress.  The Veteran was shown by psychiatric opinion to have narcissistic traits, which is consistent with overstating the severity of his physical symptoms.  Finally a VA MHC note in February 2004 observed that the Veteran is very interested in getting compensated and the veracity of his reports is undetermined, which raises the question of reduced credibility due to secondary gain consideration.  Accordingly, the Board finds the Veteran's subjective account of his symptoms to be not credible to the extent that they are inconsistent with objective medical observations.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's gastric disability on appeal, as the functional impairments he describes (gastric pain, reflux, vomiting, diarrhea, malnutrition and anemia) are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal, and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case already has a TDIU, in effect for the entire course of the period on appeal, so further consideration for TDIU is not required.

In sum, the Board has found the criteria are met for an initial rating of 40 percent, but not more, for the Veteran's service-connected gastritis with GERD and distal esophagitis, status post subtotal gastrectomy with pernicious anemia.  His appeal is granted to that extent.

Benefit of the doubt on this issue has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to Earlier Effective Date

Applicable Laws and Regulations

Applicable criteria provide that the effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).

However, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution; if the formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.   38 C.F.R. § 3.155.

Evidence and Analysis

The Veteran's DD Form 214 establishes that he was discharged from service (second tour) on April 18, 1997.

The Veteran submitted a claim for service connection for VA disability benefits (gastrectomy, bleeding ulcers and nervousness) that was received by the RO on October 20, 2000.  The Veteran indicated on the claims form that he had not previously filed a claim for VA benefits of any kind.

The Board notes at the outset that the claim was received more than one year after discharge from service.  Accordingly, pursuant to the plain meaning of 38 C.F.R. § 3.400, the effective date of service connection date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  

The Veteran does not contend that he filed a prior claim for VA benefits.  Rather, he contends that he should be granted service connection effective from the date of his discharge from service because he was not informed of his entitlement to benefits at that time and because his mental disorder (subsequently service-connected) hindered his ability to apply.  The Veteran also asserts that he was unfairly/illegally deprived in service of a medical evaluation board (MEB) that would have resulted in him receiving a medical discharge rather than a non-medical discharge.  See letter from the Veteran dated in May 2003; see also Notice of Disagreement in September 2004, letter in October 2004, Statement in Support of Claim (SISC)in November 2004; substantive appeal in May 2005; SISC in January 2006.

On review of the evidence above, the Board can find no basis for awarding an earlier effective date of service connection.  The Veteran clearly submitted his original claim for service connection more than one year after discharge from service, so the earliest date that can be assigned is the date of the claim.  38 C.F.R. § 3.400.
  
The Veteran has argued that he was unfairly deprived of a medical discharge from service, but the Board is bound by the service department's determination for the reason of a veteran's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Veteran's recourse in such a situation is with the service department, not with VA.

The Veteran also contends he was not adequately informed of his entitlement to VA benefits at the time of his discharge, but the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations; see Morris v. Derwinski, 1 Vet. App. 260 (1991).  Further, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

Finally, addressing the Veteran's contention that he would have applied for VA disability benefits but was prevented from doing so by his service-connected psychiatric disability, there is no legal basis for such an exception to the effective date criteria noted above.  Likewise, the psychiatric evidence of record shows no indication the Veteran was ever so impaired as to be unable to handle his own finances.  

In sum, the Veteran appears to assert he should be awarded an earlier effective date of service connection based on equitable, rather than legal, principles.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the claim for effective date earlier than October 19, 2000 for service-connected disability benefits must be denied.





ORDER

An initial rating of 40 percent for gastritis with GERD and distal esophagitis, status post subtotal gastrectomy with pernicious anemia, is granted, subject to the criteria applicable to the payment of monetary benefits.  

An effective date earlier than October 19, 2000, for service connection for disability benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


